UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7881



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KELVIN ANDRE SPOTTS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
District Judge. (3:98-cr-00047-1; 3:06-cv-00109)


Submitted:   April 19, 2007                 Decided:   April 23, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin Andre Spotts seeks to appeal the district court’s

order denying his motion for a certificate of appealability.                    A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies     this   standard    by

demonstrating    that     reasonable      jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Spotts has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We also deny Spotts’ two

motions for a specific finding, his motion to stay all proceedings,

and   his   motion   to    amend    his   request   for   a   certificate      of

appealability, all filed on April 2, 2007.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                     - 2 -